Citation Nr: 1720854	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-26 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for myopic astigmatism and presbyopia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial evaluation greater than 70 percent disabling for general anxiety and adjustment disorders.

4.  Entitlement to an initial compensable evaluation for scar, status post cyst removal from lower back.

5.  Entitlement to an initial evaluation greater than 10 percent disabling for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, right foot.

7.  Entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, left foot.

8.  Entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, right upper extremity.

9.  Entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, left upper extremity.


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board), in pertinent part, on appeal from an April 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  Thereafter, the Columbia, South Carolina RO assumed jurisdiction.  


FINDING OF FACT

In a May 2017 written statement, the Veteran's attorney requested that the letter serve as formal notification that the Veteran wished to withdraw the following issues:  generalized and anxiety adjustment disorder; scar, status post cyst removal from the lower back; GERD; Achilles tendonitis, right foot; Achilles tendonitis, left foot; carpal tunnel syndrome, right upper extremity; carpal tunnel syndrome, left upper extremity; myopic astigmatism and presbyopia; and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for myopic astigmatism and presbyopia; entitlement to service connection for hypertension; entitlement to an initial evaluation greater than 70 percent disabling for general anxiety and adjustment disorders; entitlement to an initial compensable evaluation for scar, status post cyst removal from lower back; entitlement to an initial evaluation greater than 10 percent disabling for GERD; entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, right foot; entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, left foot; entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, right upper extremity; and entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, left upper extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues of Entitlement to Service Connection for Myopic Astigmatism and Presbyopia and Hypertension, and for Higher Evaluations for General Anxiety and Adjustment Disorders; Scar, Status Post Cyst Removal from Lower Back; GERD; Achilles Tendonitis, Right Foot; Achilles Tendonitis, Left Foot; Carpal Tunnel Syndrome, Right Upper Extremity; Carpal Tunnel Syndrome, Left Upper Extremity

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran's attorney, in a May 2017 written statement, indicated that the Veteran wished to withdraw the following issues:  generalized and anxiety adjustment disorder; scar, status post cyst removal from the lower back; GERD; Achilles tendonitis, right foot; Achilles tendonitis, left foot; carpal tunnel syndrome, right upper extremity; carpal tunnel syndrome, left upper extremity; myopic astigmatism and presbyopia; and hypertension.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of entitlement to service connection for myopic astigmatism and presbyopia; entitlement to service connection for hypertension; entitlement to an initial evaluation greater than 70 percent disabling for general anxiety and adjustment disorders; entitlement to an initial compensable evaluation for scar, status post cyst removal from lower back; entitlement to an initial evaluation greater than 10 percent disabling for GERD; entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, right foot; entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, left foot; entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, right upper extremity; and entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, left upper extremity.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to service connection for myopic astigmatism and presbyopia, is dismissed. 

The appeal, as to the issue of entitlement to service connection for hypertension, is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 70 percent disabling for general anxiety and adjustment disorders, is dismissed.

The appeal, as to the issue of entitlement to an initial compensable evaluation for scar, status post cyst removal from lower back, is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 10 percent disabling for gastroesophageal reflux disease (GERD), is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, right foot, is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 10 percent disabling for Achilles tendonitis, left foot, is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, right upper extremity, is dismissed.

The appeal, as to the issue of entitlement to an initial evaluation greater than 10 percent disabling for carpal tunnel syndrome, left upper extremity, is dismissed.




____________________________________________
K.  Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


